 HARBUR TERMINAL COMPANY659clearly exists a community of interest between employees in the twodepartmentsNor does the fact that a little more machine workis required in mattress manufacturing than in upholstery making,persuade us' that the overall function has been sufficiently changedto classify the bedroom operation as a new undertaking It thereforefollows that the Employer's mattress department is a normal accre-tion to an existing unit, and that the contract of December 1958 barsthe present petition 4Accordingly, we shall dismiss the petition[The Board dismissed the petition ]4 IngersollHumphreysDivision, Borg-Warner Corporation,117 NLRB 1715, JW RemCompany,115NLRB 775777, Richfield Oil Corporation,119 NLRB 1425, of W PFuller & Company,122NLRB 814Harbur Terminal CompanyandJesse J. JamersonandHodCarriers & Laborers Local Union116, AFL-CIO, Party to theContract.Case No 23-CA-869 (formerly 39-CA-869)Febru-ary 16, 1960DECISION AND ORDEROn October 21,1959, Trial Examiner James T Rasbury issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings,1 conclusions, and recommenda-tions 2 of the Trial Examiner1 The Trial Examiner found,inter ales,that the Respondent violated Section 8(a) (1)and (3)of the Act by maintaining an exclusive hiringhan arrangement with the Union,without having posted notices relating to the functioning of the hiring arrangement, asrequiredby Mountain Pacific Chapter of the AssociatedGenerar Contractors,Inc, at at,119 NLRB 883 Although it is not clear from the present record whether the Respond-ent's requirement,that applicants for employment be referred by the Union, resultedfrom the application of an exclusive hiring hall agreement with the Union,as found bythe Trial Examiner,orwhether such requirement resulted only from a practice uni-lateraIly adopted by the Respondent, we find that in either event the Respondent violatedSection 8(a) (3) and(1) of the Acta As it is not clear from the instant record that there was an agreement between theRespondent and the Union for the establishment of an exclusive hiring hall, and as it126 NLRB No 85 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Company, Har-bur Terminal Company, its officers, agents, successors and assigns,shall :1.Cease and desist from :(a)Discriminating against applicants for employment by main-taining or otherwise giving effect to any hiring arrangement or prac-tice, which requires referral by Hod Carriers & Laborers Local Union116, AFL-CIO, or any other labor organization, unless and until saidarrangement comports to the nondiscriminatory requirements of theNational Labor Relations Act and the terms of such arrangement areposted in a manner and place that will inform all prospective employ-ees and applicants of the hiring procedure.(b) In any like or related manner interfering with, restraining, orcoercing employees or applicants for employment in the exercise oftheir right to engage in or refrain from engaging in any or all of theactivities specified in Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Make whole Jesse Jamerson for any loss of pay he may havesuffered by reason of discrimination against him in the manner pro-vided in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue under the terms of this Order.(c)Notify Jesse Jamerson in writing that it has no objection to hisemployment.(d)Post at its offices in Texas City, Texas, copies of the noticeattached hereto marked "Appendix." ICopies of said notice to befurnished by the Regional Director for the Twenty-third Region shall,after being duly signed by an authorized representative of Respond-appears from the record that the Union operated a nondiscriminatory hiring hall incompliance with the Act, including the posting of notices,we shall adopt the TrialExaminer's recommendation that theBrown-Oldsremedy not be applied in this rase.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." HARBUR TERMINAL COMPANY661ent, be posted by Respondent immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order what steps it hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL make whole Jesse Jamerson for any loss of earningshe may have suffered because of the discrimination against him.WE WILL notify Jesse Jamerson that we have no objection tohis employment.AVE WILL NOT discriminate against applicants for employmentby maintaining or otherwise giving effect to any hiring arrange-ment or practice which requires referral by Hod Carriers &Laborers Local Union 116, AFL-CIO, or any other labor organi-zation, unless and until said arrangement comports to the non-discriminatory requirements of the National Labor RelationsAct and the terms of such arrangement are posted in a mannerand place that will inform all prospective employees and appli-cants of the hiring procedure.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees or applicants for employmentin the exercise of their rights under Section 7 of the NationalLabor Relations Act, except as permitted by Section 8 (a) (3)of that Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.HARBUR TERMINAL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding with all parties represented, was heard in Texas City, Texas, onJuly 22, 1959, on complaint of General Counsel and answer of Harbur TerminalCompany, herein called the Respondent.The complaint alleged violation of Section8(a) (1), (2), and (3) of the National Labor Relations Act, as amended.More spe-cifically, the General Counsel contends that the Respondent established and main-tained an exclusive referral arrangement with Local 116 of the Hod Carriers inviolation of Section 8(a)(1) and (3) in that Harbur Terminal Company had notposted notices as required by the Board to "legalize" an exclusive hiring hall; 1 andfurther that pursuant to said arrangement Jesse Jamerson was discriminativelyrefused employment.Briefswere submitted by the General Counsel and theRespondent.Upon the entire record in this case, and from my observation of the witnesses,Imake the following:FINDING OF FACT1.BUSINESSOF THE COMPANYHarbur Terminal Company, herein called Respondent, is a corporation dulyorganized and existing by virtue of the laws of the State of Texas, having its prin-cipal office in Dallas, Texas.Respondent operates a terminal at Texas City, Texas,where it is engaged in the business of filling drums with petroleum and relatedproducts for loading on board ships.Respondent in the course of its business atthe terminal performs services pursuant to a contract with the Department of Defensefrom which it will receive paymentsin excessof $100,000 for the 12-month periodbeginning August 1, 1958. I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe Hod Carriers and Laborers Local Union 116, AFL-CIO,herein called theUnion or Local116, is a labor organizationwithinthemeaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent only has three permanent employees at Texas City: the superin-tendent, John Allen; a foreman, Fred Souleret; and a secretary.This record indi-cates, as the Board found in an earlier decision,2 that Respondent has no stablecomplement of employees.Under its contract with the Department of Defense,theRespondent, upon demand, fills drums with petroleum and related productsfor loading on board ships.As the need dictates, Respondent may hire from afew to as many as 80 people who may work for Respondent a few hours or a fewdays.At the conclusion of this immediate need the employees are severed fromRespondent's payroll without reasonable expectation of working for Respondent inthe future when need for employees again arises. It is a most irregular and spas-modic type of work for all except the two supervisors and the one clerical mentionedabove.During the early phases of Respondent's operating history it attempted toobtain employees by contacting the usual employment or unemploymentagenciesand by "passing the word" that laborers were needed. Sometimes Respondentwould try to contact a former employee by telephone. It was during the timethese methods were utilized that Jesse Jamerson, the Charging Party herein, workedon several occasions.According to his testimony he first worked for Respondenton August 6, 1958.He also worked August 14, 21, and 26.He did not work forRespondent during September 1958, but did work again on October9 and againon October 16, 1958.Itwas sometime between October 9 and 16, 1958, that Respondent apparentlychanged its method of recruiting or hiring. Jamerson testified that between October9 and 16, 1958, he learned that Respondent was doing some hiring and he attempted1 See,Mountain Pacific Chapter of the Associated General Contractors, Inc., et at.,119 NLRB 883; enforcement denied, 270 F. 2d 425 (CA 9).2 Case No. 39-RC-1287, unpublished HARBUR TERMINAL COMPANY663to gain employment, but "I saw the fellows giving slips, and when I approachedthe fellow [Fred Souleret] for employment, he said that was all.And 1 said,`You mean I can't work?' "According to Jamerson, Fred Souleret the fore-man answered, "No, that it was going union and I would have to report and get a[referral] slip from [local] 116."On cross-examination Jamerson testified thatSouleret had first said, "That is all."And he [Jamerson] understood that to meanthat "No more [were] being hired for that day." Thereafter in response to aretort byJamerson,Souleret had said, "Well, we are going union.You will haveto get in 116.We are going to hire through 116." On direct examination Soulerettestified that he had never told any prospective employee that they had to join theUnion in order to work for Harbur Terminal Company. Souleret had no specificrecollection of having a conversation with Jamerson in October 1958.Howeveron cross-examination, Souleret testified that about the middle of October 1958he had been told by the superintendent of Respondent that all the laborers weregoing to be hired through Local 116, and that the new men would be required tohave a referral slip from Local 116 to turn in to the guard at the gate. FurthermoreSouleret testified that he toldsomeof the men that they would have to have areferral slip from the Union before they could come through the gate.Whencarefully considered, Souleret's testimony as to what he had been told by theRespondent's superintendent and what Souleret admits telling some of the employees,is not substantially different from Jamerson's version of what he was told by Souleret.Assumingarguendothat Jamerson's testimony that Souleret told him "to get in116" was an interpretation and was not actually said, we are nevertheless con-fronted with the inescapable conclusion from the consistent and undisputed testi-mony of Jamerson and Souleret that the only way to get a job at Harbur TerminalCompany was by a referral slip from Local 116.When such a condition of employ-ment is imposed on prospective employees it creates an exclusive hiring-hall arrange-ment which the Board has stated inMountain Pacific, supra,inherently and unlaw-fully encourages union membership that can only be negated if "The parties to theagreement post in places where notices to employees and applicants for employmentare customarily posted all provisions relating to the functioning of the hiring arrange-ment, including the safeguards that we deem essential to the legality of an exclusivehiring agreement."As this Trial Examiner reads and interprets what the Boardhas enunciated the law to be, the Respondent has by its arrangement with Local 116and its subsequent failure to post the required notice,violated Section 8(a)(1)and (3) of the Act, even though in fact there was no actual discrimination.Nor is itnecessary for the arrangement to be in the form of a written collective-bargainingagreement between the employer and the Union. SeeNassau and Suffolk Contrac-tors Association, Inc.,123 NLRB 1393;Walter Rasmussen,122 NLRB 674 3The Respondent does not contend that it ever posted such notices as might berequired byMountain Pacific, supra,but argues in its brief that there can be noviolation unless actual discrimination is shown.According to Jamerson's owntestimony he never went to Local 116 to seek referral.Undisputed testimony indi-cates that Local 116 actually referred some nonunion employees to the Respondent.Local 116 never requested Respondent to discharge anyone for failure to belongto the Union or for failure to pay dues.The Union had complied with the require-ments ofMountain Pacific, supra,as it related to other employers with whom ithad written agreements.4 In addition the parties stipulated that the Union hadthe following notice posted at the union hall in large lettering on a 24- by 24-inchposter:3It was stipulated by the parties hereto that the only agreement between the partiesconsisted of a letter dated October 14, 1958, from Local 116 to Respondent which setforth work hours and premium pay conditions to be applied to members of Local 116,employed by Respondent.The letter was received in evidence as exhibit R-1There isnothing contained in the letter itself which I find violative of the Act I conclude. be-cause of the further evidence admitted without objection by Respondent, that the wordwrittenwas intended to appear just before the word agreement in the stipulationWhilethe letter has value in showing a mutual arrangement between the Union and theRespondent, nevertheless it is the testimony of Jamerson and Souleret that establishesthe existence of an exclusive hiring-hall arrangement4 The record was kept open for the purpose of submitting to the Trial Examiner a copyof the notice posted by the UnionNo objections were raised by the General Counsel.Respondent's Exhibit No 3 Is herewith received in evidence. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTICEA NEW WORK LIST WILL BE MADE EACHMONDAY MORNING AT 9 A.M.ANYONE DESIRING TO REGISTER ON THEWORK LIST THEREAFTER WILL REGISTERBETWEEN 8 A.M. & 4:30 P.M.TUE. THROUGH FRI.W. L. HUGHES,B.A., Laborers Local Union 116.Based on the record in this case there is no evidence of actual discrimination byeither the Union or the Respondent but only such unlawful encouragement of unionmembership as the Board has found to be inherent in any exclusive hiring-hallarrangement absent certain safeguards.As the Board stated in itsMountainPacificdecision,supra:Although Section 8(a)(3), in words, outlaws discrimination which encouragesunion "membership," more is intended than a literal membership require-ment.4The contract or hiring arrangement need not explicitly limit employmentto unionmembersto be unlawful.The statutory phrase "encourage member-ship in a labor organization" is not to be minutely restricted to enrollment onthe union books; rather, it necessarily embraces also encouragement towardcompliance with obligations or supposed obligations of union membership,and participation in union activities generally. It follows that specific or directproof of such unlawful encouragement is not an indispensable element in everycase.If the employer's conduct-whether caused by a union or not-is of akind that "inherently encourages or discourages union membership," 5 it is forthis Board to draw the inference of illegality from such conduct alone.Thisfollows the common law rule that a man is held to intend the foreseeableconsequences of his action.Id. Cestone Company,118 NLRB 669; AcmeMattress Company, Inc,91 NLRB1010, enfd 192 F. 2d 524 (CA 7).'Radio Officers' Union v N L.R.B.,347 U S 17, 45.The Respondent also sought to defend on the grounds that it had rejected somereferrals by the Union; that it frequently asked the Union for certain named indi-viduals; that it had on one or two isolated occasions hired people other than unionreferrals; and that it had a right toassumethat the Union would be nondiscriminatoryas required by ,the law.However, these considerations do not nullify the existenceof an exclusive hiring-hall arrangement, or adequately correct that which illegallytends to encourage union membership. It isemployeefreedom of choice that is theobjective of the Act; thus the Board is properly concerned with the understandingor interpretationby employeesof the arrangement.A simple means of insuringthe nondiscriminatory effects of the arrangement on theemployeesis to require unionsand employers to publicizeallthe terms of the arrangement .5 In the instant casethe Respondent has not publicized all the terms of the arrangement.ConsequentlyI find that Respondent has discriminatively encouraged union membership in viola-tion of Section 8 (a) (1) and (3) of the Act by maintaining an illegal exclusivehiring-hall arrangement with Local 116.Having found that Respondent maintained an unlawful hiring hall arrangementwith Local 116 and consistent with the testimony I have set out -above provingthat Jamerson was told to obtain a referral slip from Local 116, it follows thatRespondent's conduct toward Jamerson was violative of Section 8(a)(1) and (3)of the Act.Under similar illegal hiring arrangements the Board has stated thatit isimmaterial that there is no proof that there was a job opening at the timethe alleged discriminatee applied to Respondent for work.SeeMountain Pacific,supra.Furthermore I credit Jamerson's testimony to the effect that he was toldby Souleret on the day he last worked that Respondent might hire 50 or 60 menthe next day and they were hiring through the union hall. The Board made it quiteclear inThe Lummus Companycase, 101 NLRB 1628, that it is violative of theAct to require an employee to obtain a referral from a union when the employerknows the work is available. I therefore find that Respondent's conduct toward5 See the concurring opinion of Board Member Jenkins inAnchor Welding and Manu-facturing Company, et al.,123 NLRB 1877, for a clearand concise explanation of whythe safeguards are required. HARBUR TERMINAL COMPANY665Jamerson in view of the above finding of an illegal exclusive hiring arrangementwas likewise violative of Section 8(a)(1) and (3) of the Act.Questions respectingwhat work was in fact available and unlawfully denied Jamerson are matters forinvestigation in the compliance stage of this proceeding in determining the amountof backpay due him pursuant to the recommended remedy.The counsel for General Counsel included an 8(a) (2) allegation in the complaint,but all the evidence at .the hearing as well as the arguments in the brief weredirected toward the usual 8(a)(1) and (3) violations occurring in the typicalMountain Pacificcase.While Local 116 was not a Respondent herein, and thisTrial Examiner recognizes that the evidence relating to its conduct was limited,nevertheless all the evidence available herein clearly indicates that Local 116operated a nondiscriminatory hiring hallin compliancewith the Act including theposting of notices.Under all the circumstances of this case, and particularly the Board's priordetermination not to direct an election among Respondent's employees,e this TrialExaminer is of the opinion that an 8(a)(2) determination is unwarranted andwould not effectuate the policies of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurring inconnection with the operations of the employer described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich I find necessary to remedy the effects of the unfair labor practices and toeffectuate the policies of the Act.The counsel for the General Counsel has urged application of theBrown-Oldsremedy, i.e., reimbursement of union dues and fees collected from the employees ofthe Respondent.?Under all the circumstances of this case theBrown-Oldsremedywould seem manifestly unfair and contrary to the Board's efforts to tailor a remedyin keeping with the violation.The violation herein stems solely from the Respond-ent's failure to comply with a requisite which the Board has established. In thePhiladelphiaWoodwork Companycase, 121 NLRB 1642, the Board did not applytheBrown-Oldsremedy because the agreement was only illegal because the "Re-spondent council failed to conform with the proviso's requirement of compliancewith the Act's filing provisions at the time the agreement was executed or within thepreceding 12 months."This failure to perform something which is quite clearlyspelled out in the Act, the Board regarded as "a serious failure but technical innature," which did not warrant the usual reimbursement remedy ofBrown-Olds.Under all the circumstances of the instant case this Trial Examiner is of the opinionthat the Board's reasoning in thePhiladelphiaWoodwork Companycase,supra,ismost apposite.The mere failure to post-absent any other showing of coercion,discrimination, or interference-is a technical violation that does not warrant theBrown-Oldsremedy.8The nature of Respondent's work force is such that an order of reinstatement isnot feasible for Jesse Jamerson.The record does not reflect the number of in-stances or the amounts of actual loss suffered, accordingly this computation becomesa matter for compliance.The Respondent shall notify Jesse Jamerson that theyhave no objection to his employment with Respondent. Such backpay as may bedetermined to be due shall be computed in accordance with the formula stated inF.W.Woolworth Company,90 NLRB 289. The hiring arrangement betweenRespondent and Local 116 must be discontinued unless and until all of the safeguardsrequired by the Board in theMountain Pacificcase,supra,are complied with.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:9See footnote 2,supra7 J. S. Brown-E F Olds Plumbing and Heating Corporation,115 NLRB 594.'See also E& B Brewing Company, Inc,122 NLRB 354, wherein the Board did notapply theBrown-Oldsreimbursement remedy stating, "Here the General Counsel has notalleged that there was a substantively unlawful contract or hiring (practice." 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Hod Carriers and Laborers Local Union 116, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By maintaining an exclusive hiring-hall arrangement with Local Union 116 andthe attendant failure to advise employees or prospective employees of all the termsof such arrangement by an adequate posting of the terms of such arrangement, theRespondent has violated Section 8(a)(1) and (3) of the Act.4.By maintaining an illegal exclusive hiring-hall arrangement the Respondent hasacted discriminatively toward Jesse Jamerson in violation of Section 8(a) (1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Food Haven,Inc.'andFood Store Employees Union Local No.347,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Petitioner.Case No. 9-RC-3733.February 16, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Theodore K. High, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations I involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.i The name of the Employer appears as amended at the hearing.9At the hearing,the Employer moved to strike certain"voluntary" statements made bya witness for the Petitioner.The hearing officer referred this motion to the BoardWeshall deny this motion since we find that,even if the statements were improper, theEmployer was not prejudiced thereby.8 United Construction Workers,Division of District 50, UnitedMineWorkers, hereinreferred to as Intervenor,was properly permitted to intervene at the hearing on thebasis of an existing contractual interest4 The Employer refused to stipulate that Petitioner is a labor organization.As Peti-tioner exists for the purpose of representing employees in dealing with employers regard-ing wages,hours, and conditions of employment, we find that it is a labor organizationwithin the meaning of the Act126 NLRB No. 82.